DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered. Applicant’s submission of a response on 11/10/2021 has been received and considered. In the response, Applicant amended claims 1 – 4, 8, 13, 18 and 20. Therefore, claims 1- 4, 6 – 15 and 17 - 20 are pending. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4, 6 – 15 and 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a wagering game without significantly more. 
the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293-94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the 
Examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention. Claims 1- 4, 6 - 12 are directed to a gaming machine, claims 13 – 15, 17 - 19 are directed to a method and claim 20 is directed to a non-transitory program storage, which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. According to the specification, a wagering slot game that consist of puzzle piece as reel symbols (p. 4- 5). More particularly, representative claim 1 recites the following (with emphasis):
Claim 1:     An electronic gaming machine comprising:

an input interface configured to receive a player input and
a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium, which, when executed by the game controller cause the game controller to at least:  
receive the player input from the input device;
display, on the electronic display, a plurality of reels, each reel of the plurality of reels comprising a plurality of symbols, each symbol representing a puzzle piece including a plurality of connectors, wherein the connectors each comprise a nodule or a receptacle; 
display, on the electronic display, a plurality of positions within the plurality of reels, wherein each of the positions includes a symbol of the plurality of symbols, wherein the plurality of positions includes a plurality of edge positions and a plurality of inner positions; 
display, on the electronic display, edge symbols in the plurality of edge positions, wherein the edge symbols include at least three connectors;
display, on the electronic display, inner symbols in the plurality of inner positions, wherein the inner symbols include at least four connectors;
simulate spinning and stopping each reel of the plurality of reels, whereby symbols from each reel of the plurality of reels are stopped and displayed on the electronic display;
evaluate the displayed symbols at the plurality of edge positions and the inner positions; 
compared at least one nodule with at least one receptacle of adjacent symbols of the evaluated displayed symbols; 
determine, which of the displayed symbols match with the one or more adjacent symbols of the displayed symbols based on the comparison of the at least one nodule and the at least one receptacle of the adjacent symbols, 
displaying on the electronic display interconnecting the matching one of the at least one nodule and the at least one receptacle of adjacent symbols; and
display, on the electronic display, a game award based upon the displayed interconnecting adjacent symbols.  
The underlined portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claims 13 and 20. It is clear that the inventive concept here is a new set of reel symbols for a slot machine game. Dependent claims 2 – 4, 6 – 12, 14, 15 and 17 – 19 further define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea.  The abstract idea may be viewed, for example, as:

•    a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B. V., and/or
•    a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between one or more players and an operator of the gaming machine based on probabilities created during the game (see Smith, In re Marco Guldenaar Holding B. V., and Alice). Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., the recited steps of conducting a wagering game in the instant claims relate to the “fundamental economic practice” of wagering. The claimed steps require a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game. Such financial transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mathematical concepts, mental processes, and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims does not encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: an electronic display, an input interface, a controller to carry out the abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014).

Response to Arguments
Applicant's arguments filed on 10/25/2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not an abstract idea in view of the 2019 PEG, the Examiner respectfully disagrees. As mentioned in the interview, on May 25, 2021, the Examiner mentioned the addition of an electronic display and an input interface did not help overcome the 101 rejection, as the claims were viewed as an abstract idea, as a method of organizing human activities. Further, the inventive concept is a new set of rules for a game. The abstract idea may .
The Federal Circuit has made it clear that games rules are abstract ideas under Step 2A of the Alice/Mayo framework, and the addition of merely conventional steps (such as display a new set of symbol positions that consist of symbol connectors) is not sufficient to show “something more” under Step 2B (see In re Smith). Applicant fails to provide any significant evidence to show that the instant claims provide anything to differentiate themselves under §101 from the claims at issue in Smith.
Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)-(c), (e)-(h). Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
As the claims are still game rules, therefore the 101 rejection is maintained. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715